71 554~@3
RECE|VEI IN

COURT OF CR|M!NAL APPEALS
Court of Criminal Appeals January 12, 2015 jAN 15 2015
C/o Hon. Clerk Abel Acosta
P.O. Box 12308, Capitol Station
Austin, Texas 78711-2308 `ADS'JAM @;@M

Re: Sheldon`Whatley‘Application for Habeas Corpus: WR-74,556-03;Applicant's
Rebuttal to State's Response
Dear Honorable Clerk of the Court,

Please find enhlosed a copy of Applicant's Rebuttal to the State's Res-
ponse. Applicant's assigned unit, Wm. G. McConnell Unit (TDCJ), was on "lo-
ckdown" as of December l, 2014 thru December 22, 2014 and was denied unfettered
access to the Courts¢and or'the-ability to access legal materials for the
purpose of timely responding to the State's Response. Applicant received notice
of the State&s Response on December 15, 2014 while the applicant was locked-
down, (Unit ph. 361.362.2300 for verification). Applicant received the trial
Court”s findings of facts and conclusions of law, (which were adoptions of
the State's proposed findings of facts and conclusions of law) on December 17,
2014. Applicant filed notice to the trial Court that he intended to respond
and requested leave to obtain an extension of time to file such on December 17,
2014. There was no ruling on applicantfs motion. At applicant's earliest avai-
lable opportunity he filed a response with the trial Court on December 30, 2014.
In an abundance of caution, applicant forwards a copy of his response) (see
enhlosure) for the-Court's consideration of his merits regarding the issues
presented. Should you have any questions or'conperns in this matter please do
not hesitate to_contact the applicant at the address.provided below. Thank you
for your time and assistance_in this matter. Please present the enhlosure to

the Court in your usual manner.

Very Truly Yours,

Pro Se
TDCJ# 1465277 McConnell
3001 S; Emiiy Dr.' f x
,Beeville, Texas 78102+8583

- 361.362;2300 (ph.) “
361.362.3011 (fax)

 

Cause No. 04CR2972-C

§
Ex Parte Sheldon R. Whatley, In the 94th Judicial
Petltloner Pro Se § District Court of
§ Nueces County, Texas
§

Petitioner's Rebuttal to State's General Denial and
Dismissal of his application for Habeas Corpus Relief
pursuant to T.C.C.P. Art. 11.07

Now comes petitioner Pro Se, Sheldon R. Whatley and respectfully moves this
Honorable Court to accept this his rebuttal to the State's general denial and
request for dismissal and in favor of granting the relief requested would

show the following:
I.

The Texas Constitution, in Article I section 12 clearly and plainly states,
"The right of Habeas Corpus shall never be suspended.% Here the State asks
this Honorable Court to infringe upon that right with its general denial and
request for dismissal, The State's allegation that petitioner (Whatley) has
4-not met either exception of T.C.C.P. Art. 11.07 §4 is on its face untrue.
According to Id. sec. 4 Whatley under (2), has alleged U.S. Constitutional vio-
lations, cites the record before the court, and argues that the premise if true,
would not permit a rational juror to have found the applicant guilty beyond a
reasonable|doubt.

Whatley would further argue that any llone bite of the apple" claim by
the State is not only unconstitutional but crosses the line to manifestly un-
just considering the unambiguous language_utiliied by the constitutional draf;
ters. Statutory construction of Article I §12 of the Texas Constitution would
render any pursuant statute void should it proscribe a constitutional provision.
Here the Court must give meaning and effect to "never¢ in its context regarding'
Habeas Corpus-

The State in its denial cites Ex Parte Torres 943 S.W.Zd 469 (Tex. Crim.

App. 1997), however, fails to also cite that the Court also stated, "but,

l.

regardless of the label given to a previous disposition, we will look to the
substance of that disposition to determine whether a subsequent writ is bar-
red by §4." Whatley contends that whether or not the Court relies upon the dis-
postion or not, he raises.constitutional violations as required by §4(2), and
he has a constitutional protection that permits him to seek Habeas Corpus reli-
ef that shall never be suspended.

II.

The State alleges that Whatley's "new" claims are of somehow furtive in
nature. Whatley would argue that errors in the judicial process that are con-
stitutional undermine the process and protections to which he is entitled. Such
violations render a judgment arrived at void, which may be attacked at any time.
One would like to have faith in the State's solicitous nature in that they wou-
ld hate to incarcerate a citizen under less than proper means. One of Whatley's
claims here is ineffective assistance of counsel. Given`the current suspicion
of the judicial system, surely the State would wish to steer clear of any mobs-
teresque tactics that bring further attention honsidering.the myriad of cases
where the State or its agents have impressed mandatory Pbehaviors" on hitizens.

Given the petitioner raises claims of a bonstitutional magnitude challen-
ging not only his oonvih¢ion but due process inwhihh it was obtained, it would
be the means of least resistanoe, and far more harmonious to designate the
issues and allow the Court to adjudihate_the.claims. Here, the State seems to
have some_conhern with the decision in Lafler 132 S. Ct. 1376 (2012). Proper
method for resolution of an issue should be by an objective/impartial judicial
authority having jurisdiction not a subjective party. In the State's general
denial Mr. Odell of the Nueces Co. D.A.'s offihe takes some liberty in glaim-
ing Whatley has failed to satisfy his burden statutorily. Whatley has in fait
shown the facts whihh exist in the record, shown how the fabts denied him
constitutional protections, and eited relevant case law in support thereof.

2.

To one not trained in the art of legal manuvering, Whatley's dilligence and
tact are more akin to following the letter of the_law, rather than attempting
to abuse a process that shall never_be suspended.

III.

Lastly the State somehow interprets that Whatley should some how be requi-
red to make some actual innocence claim. That is simply_not the issue, nor is
that voiced in the law. Nowhere in T.C.C.CP. Art. 11.07 §4(a)(l)(2) is there
any mention of "prima facie claim of ahtual innocenhe" as the Statey again, is
attempting to put its own spin on the law. Whatley.believes what the State con-
fuses with an "ahtual innocenhe" claim is the phrase, "no rational juror could
have found the applibant guilvy beyond a reasonable doubt." Beyond Reasonable
Doubt (BRD) is the standard of proof eo which the State must meet or exceed to
obtain a conviction in the United States and/or Texas; However, when some con-
stitutional violation transpires_in an accused's trial it userps the process
and arrives at or approahhes-a hondition that would undoubtedly undermine con-
fidenhe in the verdict. A constitutional violation is one that should be rev§
iewed De Novo; Here the competenhy of trial counsel and appellate counsel is
ohallenged, a due process olaim, a honstitutional claim. In Kyle 115 S. Ct. 1555
(1995) the Court stated, "because our duty to search for constitutional error with
painstaking care is never more exacting than it is in a capital case.“ Recently
decisions have been delivered that realize there is little or no difference
between prisoners receiving death sentences and life sentences (over 60 years),
punishment received in conflict with due process is cognizable in Habeas Corpus.
Here the conduct of Whatley's counsel is material to whether or not due pro-
cess was properly applied in his case, and an evidentiary hearing would pro-

§

perly expand the record for the Court to arrive at a duly considered and

unprejudiced decision..Whereby the issues in this cause could be properly

3.

designated for the higher Court's review. There is no requirement for a claim
of actual innocence in 11.07 §4. As the Court of Criminal Appeals stated in
Rivera 89 S.W.3d 55, 58 (Tex. Crim. App._2002), "in interpreting a statute, we
are limited to-its plain meaning unless the language is ambiguous or its plain
meaning leads to absurd results that the legislature could not possibly have
intended," see also Boykin 818 S.W.Zd 782, 785 (Tex. Crim. App. 1991). This is
the proper light in which to view Whatley's appliiation for Habeas Corpus, be-
cause just as the State framers intended the right of Habeas Corpus shall never
§§ suspended.
Prayer

Wherefore the premises having been duly considered, the petitioner pro
se, Sheldon Whatley, respectfully requests and prays this Honorable Court
grant relief in sum or in part: l) a hearing to expand the record regarding
ineffectiveness of hounsel claims; 2) designate the issues for consideration
in the Habeas Court; and 3) reccommend petitioner's claims be heard by the
Habeas Court. Petitioner further would respectfully pray for any general

relief to which.he is entitled under State or federal law.

Respectfully Submitted,

 

3001 S. Emily Dr.
Beeville, Texas 78102-8585
361.362.2300,(ph.)
361.362.3011 (fax)

Declaration

I, Sheldon R. Whatley, does now attest that the foregoing documents and
information are true and correct and are thusly sworn to under penalty of
perjury to their validity. (T.C.P. & R. §132.001-132.003 and 28 U.S.C. §1746).

'tley, Pro Se

 

Certificate of Service

'This is to certify that a true and correct copy of the foregoing and
included documents `eve been properly served upon the parties listed below
at their respective addresses, as well as delivered to this court. The doc-
uments were placed in_the McConnell Unit mailbox with first class, pre-paid
postage affixed, addressed to the 94th District Court of Nueces Co., Texas
c/o the Clerk of the Court P. Perez, District Courts, P.O. Box 2987, Corpus

Christi, Texas 78403.

Executed on this the 30th day of December, 2014.
(T.R.A.P. Rule 9.5, F.R.A.P¢ Rule 25(d)).

Sheldon R. Wh le Pro Se

also served:
D/g/,);>¢¢\T" AWZ/an%'g ppg [,t,_
7#_/ 16a/amy agr/gym owé
6/§&§?2%£§'¢516%22/3/77 ;7;§}5€3;_ :;ng$éz/__E;?;;?E?

Mailbox rule, deemed filed-(Warner v. Glass 135 S.W.3d 681, 682 (Tex. 04')

5.